Citation Nr: 1113255	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-12 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for a disability of the sternum.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from June 1948 to February 1950 and from September 1950 to November 1951.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in May 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In July 2010, the Board remanded the claim for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The disability of the sternum equates to painful motion due to a healed injury.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for a disability of the sternum have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203.  





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on unemployment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim for increase, the RO provided pre-adjudication VCAA notice, dated in February 2007.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence of change in severity and the effect that worsening has on employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for the content and timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran is in receipt of SSA benefits, however, in July 2001, the Social Security Administration reported the Veteran's file was destroyed.  

The RO has afforded the Veteran VA examinations in April 2007, in June 2007, and in August 2010.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the VA examinations were predicated on a physical examination, including the statements of the Veteran, and the examiners provided findings sufficient to rate the disability under the appropriate rating criteria, the examinations are adequate for rating the disability.  38 C.F.R. § 4.2.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim for increase is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  



The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evidence and Analysis

VA records show the Veteran underwent a three vessel coronary artery bypass graft in October 1990 and subsequently had an unstable sternum.  In October 1991, VA records show the sternotomy was redone with rewiring of the sternum.  In a rating decision in May 1996, the RO granted compensation under 38 U.S.C.A. § 1151 for an unstable sternum.  

The Veteran filed his current claim for increase in January 2007.  

The disability of the sternum is rated by analogy under Diagnostic Code 5203.  Under Diagnostic Code 5203, impairment of the clavicle, a 10 percent rating requires malunion of the clavicle or nonunion of the clavicle without loose movement.  The criteria for a  20 percent are nonunion of the clavicle with loose movement or dislocation of the clavicle.  

VA records from 2006 to 2008 show that on multiple occasions the Veteran complained of sternal pain.  In March 2008, the Veteran had sternal pain with coughing and in November 2008 the Veteran had substernal chronic pain radiating to the left shoulder.  

On VA examination in April 2007, the Veteran complained of chest pain in the right left lateral chest.  Physical examination showed slight sensitive on pressure over the sternum, but the examiner did not detect any mobility.  The examiner did note dehiscence of the sternotomy with multiple broken wire sutures as shown on CT scan in March 2007.  The diagnosis was non-healing sternotomy with discomfort.  

On VA examination in June 2007, the Veteran complained of constant sternal pain.  
Range of motion of the shoulders was flexion from 0 to 120 degrees and to 160 degrees with repetitive motion.  Abduction was from 0 to 120 degrees and to 160 degrees with repetitive motion.  External rotation was from 0 to 70 degrees.  Internal rotation was 0 to 90 degrees.  There was no apparent pain, weakness, fatigability, or loss of coordination during or following three repetitions of bilateral shoulder range of motion.  X-rays of the sternum showed fractures of almost all of the wire sutures.  The examiner's assessment included sternotomy dehiscence with multiple broken wire sutures.  

In December 2009, the Veteran testified that he had daily pain in the sternum.  

On VA examination in August 2010, the examiner indicated that the Veteran did not have limitation of motion of the shoulder due to the disability of the sternum.  The Veteran could flex and abduct his right shoulder 90 degrees with marked pain.  He had 45 degrees of internal rotation and external rotation with marked pain.  With repetitive motion repeated three times, there was no change in range of motion, coordination, fatigue, endurance or pain level.  The Veteran could flex and abduct his left shoulder 100 degrees with pain.  He had 45 degrees of internal rotation and external rotation with pain.  With repetitive motion repeated three times, there was no change in range of motion, coordination, fatigue, endurance or pain level.  X-rays showed degenerative joint disease of the right shoulder.  The impression was postoperative sternotomy with disruption of wire sutures and mild dehiscence of the sternum.  

Subsequently in February 2011, the Veteran stated that as he had no wires left holding his sternum, at times it cracked causing severe rib pain.  

The evidence does not show nonunion of the clavicle with loose movement or dislocation of the clavicle to warrant a rating of 20 percent under Diagnostic Code 5203.  




While the Veteran has limitation of motion in shoulders, the VA examiner in August 2010 determined that the limitation of motion was not due to the disability of the sternum and the VA examiner in July 2007 concluded that the degenerative joint disease was unrelated to the sternotomy dehiscence condition.  Thus Diagnostic Code 5201 for limitation of motion of the arm is not applicable.  

Nevertheless, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The sternum is a bone, forming the middle of the anterior wall of the thorax and articulates with the clavicle and the first seven ribs.  Dorland's Illustrated Medical Dictionary (28th ed. 1994).  

As the Veteran's unstable sternum is rated by analogy under Diagnostic Code 5203, which provides a minimum compensable rating of 10 percent, and the evidence shows substernal and shoulder pain with an otherwise healed sternum, a 10 percent rating for an unstable sternum is warranted under 38 C.F.R. § 4.59.  Therefore the Veteran meets the criteria for a 10 percent rating, but not higher, under 38 C.F.R. § 4.59.  

Additionally, it is noted that the Veteran's sternum involves a surgical scar.  Therefore, the Board has considered whether the Veteran is entitled to a separate rating for the scar.  The criteria for rating scars were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  As the Veteran's claim was received in January 2007, the criteria prior to October 23, 2008, apply.  







Disabilities of the skin are addressed under 38 C.F.R. § 4.118.  Scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October 23, 2008).  Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October 23, 2008).  A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 23, 2008).  A 10 percent rating is assigned for scars which are superficial and painful on examination.   38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).  Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 2008).

On VA examination in June 2007, the Veteran complained of constant sternal pain.  Physical examination shows a 25 cm anterior sternal thoracic surgical incision overlying the mid aspect of the sternum, which was well healed and nontender without signs of inflammation, infection, or keloid formation.  On the cephalad aspect of the scar there was slight three to four millimeters of depression for a distance of approximately three centimeters.  There was exquisite tenderness to palpation of the sternal costal margins bilaterally.  There was no obvious sternal instability with deep inspiration or expiration.  There also was an eight centimeter linear diagonal scar of the superior lateral left pectoral region consistent with an internal defibrillator emplacement incision scar, which is not associated with the unstable sternum.  

On VA examination in August 2010, physical examination of the sternum showed a 25 cm linear scar, which was well-healed.  The scar was .5 cm wide.  There was no ulceration, no tenderness, no fixation, it did not interfere with any function.  The color blended with the skin.  There was no keloid formation.  



The Veteran had a 7 cm scar which was 2 millimeters wide over the pacemaker, which is not related to the unstable sternum.  

As the evidence did not show that the Veteran' sternal scar was deep, caused limited motion, covered an area of 144 square inches (929 sq. cm.) or greater, was unstable, painful or caused limitation of function of the affected part, it is apparent that the scar is asymptomatic.  Based on such findings, the Board finds that a separate 10 percent evaluation for a surgical scar over the sternum is not warranted.  Given the absence of findings requisite for a compensable rating under the rating codes for scarring, the Board finds that a separate compensable evaluation for a surgical scar over the sternum is not appropriate. 

For the reasons explained above, the Veteran meets the criteria for a 10 percent rating and the preponderance of the evidence is against a rating greater than 10 percent, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  




If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provided for a greater evaluation for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating of 10 percent for a disability of the sternum is granted, subject to the law and regulations governing the award of a monetary benefit.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


